DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 6/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,809,647 and 10,386,745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “an agitator configured to agitate the housing” (see the first line of the first newly-added paragraph).  It appears that this should be corrected to --an agitator configured to agitate the toner--, since the toner is the material which is actually being agitated.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2014/0029962, hereinafter “Shimizu”).
Regarding claim 1, Shimizu teaches a toner cartridge 40 mountable on a developing device 4 (Fig. 3, ¶ 70) including a developing roller 26, the toner cartridge comprising: 
a housing 41 in which toner is stored (¶ 71); and 
an auger 42 rotatable and configured to supply the toner in the housing to the developing device (¶¶ 70, 72), 
wherein the auger 42 is configured so that rotation of the auger is started every time a usage amount of toner becomes equal to or greater than a supply-threshold C1 (i.e., every time present toner level A1 is below threshold C1) (Figs. 7-8, [0092-0094]; flow of S2->S3), and 
wherein the auger is further configured so that the rotation of the auger is not started when an amount of toner A1 stored in the developing device is larger than a predetermined amount C1.  (When an amount of toner A1 is larger than C1/“yes” in S2, the flow of Fig. 7 returns to S1; [0092-0093].  S1 is a toner supply operation which supplies toner according to an amount of toner consumption based on a number of image dots during image forming operations; [0087].  Further, the toner supplied according to the amount of consumption “may not be supplied by each image forming operation”; [0090-0091].  In this case, the auger would be configured so that the rotation of the auger is not started when the amount of toner A1 stored in the developing device is larger than the predetermined amount C1.  Because the auger 42 is configured to rotate to supply/replenish toner to the developing device 4 [0085-0086], rotation of the auger would not started in this situation.)
Regarding claim 2, Shimizu teaches the toner cartridge according to claim 1, further comprising an outlet 41a through which the toner in the housing is supplied to the developing 
Regarding claim 3, Shimizu teaches the toner cartridge according to claim 1, further comprising an agitator 43 configured to agitate the toner in the housing (¶ 70).
Regarding claim 4, Shimizu teaches the toner cartridge according to claim 3, wherein the agitator is configured to rotate while the auger is rotating (Figs. 3-4, ¶¶ 72, 85).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 2012/0033982) in view of Ogino (US 2012/0230730).
Regarding claim 5, Fig. 1 of Kubota teaches a developing cartridge 17 used for an image forming apparatus 1 (Figs. 1-2),

a developing roller 17a (Fig. 2, [0030]); 
a housing 17c into which toner is supplied from a toner cartridge 37 (Fig. 2, [0052-0053]); and
an agitator 39 configured to agitate the housing (i.e., agitate the toner), and to be operated at a first speed (Fig. 2, [0045]).
Kubota fails to teach the agitator configured to rotate at the first speed or a second speed depending on a usage amount of the toner stored in the housing, the second speed lower than the first speed, and the first speed being a speed in which developing by the developing roller is executed, wherein the agitator is configured to operate at: the first speed when the usage amount of the toner stored in the housing does not reach a detection-threshold, wherein the amount of the toner stored in the housing is not detected while the agitator is operated at the first speed, and the second speed when the usage amount of the toner stored in the housing becomes equal to or greater than the detection-threshold, wherein the amount of the toner stored in the housing is detected while the agitator is operated at the second speed.
Ogino teaches that the speed of an agitator 305 affects the fluidity of toner/developer D, and that the faster the rotational speed of the agitator 305, the better the toner D mixes with air, becoming thereby higher in fluidity, whereas the slower the rotational speed of the agitator 305, the less the toner D mixes with air, being therefore lower in fluidity ([0047]).  If toner has a high fluidity, the toner will quickly cover the light transmission window of the optical toner detector, which leads to inaccurate detection of the amount of toner ([0048]).  Therefore, Ogino sets a speed of the agitator in the detecting process to a second speed lower than a first speed during a developing process ([0049, 0092-0095]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the developing cartridge of Kubota to configure the agitator to rotate at the first speed or a second speed depending on a usage amount of the toner stored in the housing, the second speed lower than the first speed, and the first speed being a speed in which developing by the developing roller is executed, wherein the agitator is configured to operate at: the first speed when the usage amount of the toner stored in the housing does not reach a detection-threshold, wherein the amount of the toner stored in the housing is not detected while the agitator is operated at the first speed, and the second speed when the usage amount of the toner stored in the housing becomes equal to or greater than the detection-threshold, wherein the amount of the toner stored in the housing is detected while the agitator 
Regarding claim 7, modified Kubota teaches the developing cartridge according to claim 5, wherein the housing 17c comprises a light guide portion 45a/45b through which light for detecting the amount of the toner in the second housing passes (Kubota Fig. 2, [0048]).
Regarding claim 8, modified Kubota teaches the developing cartridge according to claim 5, wherein the toner cartridge is mountable on and removable from the housing ([0038]). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 2012/0033982) in view of Ogino (US 2012/0230730) as applied to claim 5, and further in view of Shimizu (US 2014/0029962).
Regarding claim 9, modified Kubota teaches the developing cartridge according to claim 5, wherein the second housing comprises an inlet (adjacent to outlet 38) through which the toner in the toner cartridge is supplied (Kubota Fig. 2, [0053]).
Kubota is silent regarding the location of the inlet in relation to the axial direction of the developing roller.
Shimizu teaches a toner supply inlet 25a of a developing cartridge 25 being located on one end of a housing in an axial direction of a developing roller 26 (Figs. 3-4, [0063, 0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the developing cartridge such that the inlet is located on one end of the second housing in an axial direction of the developing roller, as taught by Shimizu.  .
 
Allowable Subject Matter
Claims 10-19 are allowed for reasons set forth in the previous Office action.

Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive.
Regarding claims 1-4, rejected under 35 USC 102(a)(1), Applicant argues that neither Shimizu nor the other cited documents describe an auger configured such that rotation is not started when an amount of toner in the developing device is greater than a predetermined amount (see “Art Rejections” on p. 8).   Applicant further contends that Shimizu merely describes rotating screw 42 and agitator 43 when controller 45 determines that the development device is to be replenished with toner, and that Shimizu is silent regarding not starting rotation of the auger when the amount of toner is greater than some amount.
The Office respectfully disagrees.  Shimizu’s toner transport screw unit 42 (analogous to the claimed “agitator”) is described as being “rotated to supply toner to the development device”; [0085]).  Also note the structure of the toner transport screw unit 42 as shown in Fig. 4.  Rotation of the toner transport screw unit 42 causes toner to be conveyed from right to left toward outlet 41a of the toner cartridge 41 in order to supply the toner to the developing device 4.  In order to not supply toner to the developing device, the toner transport screw unit would be stopped.  
The control of toner supply in Shimizu involves the following: when the amount of toner in the development device is greater than threshold C1 (“YES” in S2), the procedure returns to 
Applicant’s arguments with respect to claim(s) 5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852